Citation Nr: 1733914	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  12-23 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hyperlipidemia, as secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel





INTRODUCTION

The Veteran served on active duty from July 1987 to July 2007.  

This case matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was then transferred to the Montgomery, Alabama RO.

In July 2015, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  

Also on appeal and remanded in July 2015 was a claim of entitlement to service connection for a cardiac disability.  This claim was granted in a January 2016 rating decision.  Therefore, the Board no longer has jurisdiction over this issue.


FINDING OF FACT

The Veteran's hyperlipidemia is not etiologically related to the Veteran's hypertension. 


CONCLUSION OF LAW

The criteria for service connection for hyperlipidemia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 U.S.C.A. § 3.303, 3.310 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The Veteran was provided notice in January 2011.

The record also reflects that all available pertinent treatment records have been obtained, to include the Veteran's service treatment records, post-service VA treatment records, and disability records from the Social Security Administration.  No other outstanding, existing evidence that could be obtained to substantiate the claim has been identified.  The Board is also unaware of any such evidence.  In addition, the Veteran was afforded the necessary VA examination.  

Accordingly, the Board will address the merits of the claim.  

II. Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

III. Analysis

Hyperlipidemia is defined as a general term for elevated concentrations of any or all of the lipids in the plasma, such as hypertriglyceridemia, hypercholesterolemia, and so on.  Dorland's Illustrated Medical Dictionary, 903 (30th ed. 2003).

Findings of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and not, in and of themselves, ratable disabilities for VA compensation purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (stating in supplementary information preceding a final rule amending the criteria for evaluating endocrine system disabilities indicates that findings of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results, and are not, in and of themselves, considered disabilities).  Thus, although the Veteran's hyperlipidemia was first noted in service, it is generally not a disability for which service connection may be granted.

In order for the Veteran's hyperlipidemia to be eligible for service connection, her hyperlipidemia must be evidence of an underlying disability or result in or aggravate another disability.  In this case, the Veteran is alleging that her hyperlipidemia is aggravating her service-connected hypertension. 

The Veteran was afforded a VA examination in October 2015 to assess whether a relationship exists between the Veteran's hyperlipidemia and another service-connected disability.  The examiner found that by current criteria, the Veteran had high total cholesterol and calculated LDL (LDLc) when it was first measured and noted that she had a family history of atherosclerotic heart disease in that both her mother and an older brother were reported to have died of heart disease.  The examiner also noted that the Veteran's HDL, or "good cholesterol," was always high, stating that that is typical for a pre-menopausal woman.  The examiner stated that, although it can coexist with hypertension and along with hypertension, it is a risk factor for coronary atherosclerosis, dyslipidemia is not a risk factor for hypertension.  The examiner stated that it is possible that, were dyslipidemia to cause renal artery stenosis, a condition which the Veteran does not have, it could indirectly be a cause of secondary hypertension.  However, the examiner reiterated that this is not the situation with this Veteran, who does not have renal artery hypertension or atherosclerosis.  Therefore, the examiner opined that the Veteran's dyslipidemia is not etiologically related to her service-connected hypertension.   The examiner also opined that the Veteran's dyslipidemia has not resulted in or aggravated another disability including any cardiac disability since the Veteran clearly does not have atherosclerosis at this time. 

The Veteran has offered no contradictory opinion or other evidence or argument in support of the claim.  Therefore, the Board determines that a preponderance of the evidence is against a finding that the Veteran's hyperlipidemia is etiologically related to service-connected disability.  38 U.S.C.A. § 5107; see also Gilbert.  Therefore, the Veteran's hyperlipidemia is not a disability under VA regulations; therefore, service connection for the hyperlipidemia, to include as secondary to service-connected hypertension, is denied.  


ORDER

Entitlement to service connection for hyperlipidemia, as secondary to service-connected hypertension, is denied.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


